DETAILED ACTION
Claims 13-20 are pending as amended on 11/06/20.

Response to Amendment
This final action is a response to the amendment filed on November 6, 2020.  Claims 1-12 have been cancelled.  Claims 16-17 have been amended as a result of the previous action; the art rejections have been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wildeman et al., US 6,328,078 in view of Shaw, US 2003/0135931.
With regard to claims 13-14 & 20, Wildeman teaches a known system for treating warp threads, comprising for example a standard jacquard loom with warp threads (18) mounted on a delivery beam and sent toward a weft weaving region near a reed (42) that one of ordinary skill would understand to include a shuttle for said weaving, and further comprising a warp print head (26) for printing inks onto the warp threads before 
While this reference does not expressly disclose that the print head comprises a plurality of ink containers having different colors, this is believed to be understood (as the prior art discusses colored designs), and such would at least have been a prima facie obvious modification, in order to further vary the printing according to well-known color print head designs.  See for example Shaw, which teaches that one may use a printhead comprising a plurality of colored ink containers [0027 & FIG. 2].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Shaw with those of Wildeman, in order to print more varied colored designs on the product using known printhead designs with predictable success.
While this reference does not expressly disclose that the print head is “configured to move”, it is at least configured to apply inks to moving threads, wherein moving one element, the other, or both to achieve the desired relative movement for printing would have been prima facie obvious to try from the limited number of possibilities for doing so.
With regard to claim 16, this reference teaches also a computer control means to apply a predetermined pattern [FIG. 4].
With regard to claim 17, while this reference does not also describe a printer for weft threads, duplication of a print head for the same purposes would have been obvious for one of ordinary skill; see MPEP 2144.04(VI)B.  Any such print head would also inherently have “intake”/”outlet” regions as claimed.
With regard to claim 18, this reference also teaches UV/heat curing [Col. 7, 1-6].
With regard to claim 19, while this reference does not expressly disclose whether the printer is configured to perform dye sublimation printing, the prior art does state that one may use well-known piezoelectric printing heads & thermal curing stations as claimed by Applicants, and it is believed that configuration for conventional dye sublimation printing is either implied herein or otherwise would have been obvious to try in view of recitation of these same elements for performing this known printing technique.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wildeman et al., US 6,328,078 and further in view of Chamberlin et al., US 2018/0023225.
The teachings of Wildeman have been detailed above, and while this reference does not expressly disclose that the printer also prints adhesive, this too was a known treatment for threads of a loom-woven fabric, as shown for example by Chamberlin, which uses an adhesive dispenser (330) to treat & attach warp & weft threads at designated points (throughout, e.g. abstract, [FIGS. 1-3]).  It would have been obvious for one of ordinary skill in the art to combine the teachings of Chamberlin with those of Wildeman, in order to add further functionality to an existing thread treatment system and provide a well-adhered printed product.


Claims 13-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw.
With regard to claims 13-15 & 20, Shaw teaches a known system for treating warp threads, comprising for example a standard loom with warp threads mounted on a delivery beam (42) and sent toward a weft weaving region near a reed (24) that one of ordinary skill would understand to include a shuttle for said weaving, and further comprising a warp print head (40) with containers for printing different colored inks & glues & the like onto the warp threads before they are woven with weft threads (throughout, e.g. abstract, [0027 & FIGS. 1-10]).
While this reference does not expressly disclose that the print head is “configured to move”, it is at least configured to apply treatments to moving threads, wherein moving one element, the other, or both to achieve the desired relative movement for printing would have been prima facie obvious to try from the limited number of possibilities for doing so.
With regard to claim 16, this reference teaches also a computer control means to apply a predetermined pattern [0010].
With regard to claim 17, this reference also describes a printer (27) for weft threads, which inherently has “intake”/”outlet” regions as claimed.
With regard to claim 18, while this reference does not expressly disclose standard UV/heat sources, these are conventional in the printing art and would have been prima facie obvious to incorporate for their inherent coating-fixing benefit.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, US 2003/0135931 and further in view of Corbiere.
The teachings of Shaw have been detailed above, and while this reference does not expressly disclose that the printer is configured to perform dye sublimation printing (the prior art does state that one may use printing heads comprising piezoelectric elements), it was known to perform sublimation printing on warp threads as taught for example by Corbiere (throughout, e.g. abstract, [FIG. 6]).  It would have been obvious for one of ordinary skill in the art to combine the teachings & suggestions of Corbiere with those of Shaw, in order to print utilizing a known alternative thread-printing system with predictable success.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,525,734. Although the claims at issue are not identical, they are not patentably distinct from each other because the .


Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed November 6, 2020 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  
In response to applicant's argument that neither reference teaches a printhead which is configured to move, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As noted previously, the printhead and thread necessarily move relative to one another in order to effect printing, and broadly configuring one element, the other, or both to move as claimed, in order to achieve this desired relative motion, would have been prima facie obvious to try from the limited number of possibilities for doing so.  Applicants have failed to rebut this finding, and have not further explained any perceived “technical” challenges that would render this simple & broad modification to be non-obvious to one of ordinary skill.
Applicant’s further assertion that broadly moving the self-contained exemplary mutlicolor printhead of Shaw would not be possible because of “complexity” is also not 
With regard to Applicant’s assertion that Examiner has admitted Wildeman does not disclose a printhead that is configured to perform dye sublimation printing, this is assertion is erroneous; rather, Examiner noted that the prior art did not discuss the term “dye sublimation” by name, but does in fact teach the typical components used for such (well-known piezoelectric printing heads & means for applying thermal energy) and thus the prior art appears to at least suggest if not imply the claimed capability to deliver this well-known species of printing.  Applicant’s assertion that the printheads taught by the prior art would not be capable of performing the claimed intended use because they teach thermal heating means rather than a “heating press” appears to be a distinction without a clear difference.  General appeals to a theorized technical difficulty of configuring known species of printheads to be movable are not persuasive.  Other grounds of rejection for the pending claims have also not been addressed.
The instant claims as written remain rather broad and are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.  If Applicants believe a particular structural component of their system to be a non-obvious technical solution over that which was taught & suggested by the prior art, it is recommended that these structural features be set forth in the claim language in a clear & definite manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745